Citation Nr: 0927990	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected lumbar degenerative disc disease.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected shell fragment wound, upper right arm, with 
retained foreign body and residual scar involvement.  

3.  Entitlement to a compensable rating for service-connected 
shell fragment wound, right knee with scar prior to February 
22, 2007.

4.  Entitlement to a rating in excess of 20 percent for 
service-connected shell fragment wound, right knee with scar 
beginning February 22, 2007.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to 
September 1972, from March 1973 to September 1973, and again 
from March 1975 to April 1976.  He is a combat veteran and is 
in receipt of the Combat Infantryman Badge and the Purple 
Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  This case was subsequently transferred 
to the RO in Portland, Oregon.

By rating decision dated in April 2008, the RO increased the 
Veteran's disability rating for shell fragment wound, right 
knee with scar from noncompensable to 20 percent disabling 
with an effective date of February 22, 2007, the date of a VA 
examination.  However, the Veteran's appeal for a higher 
rating remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's lumbar degenerative disc disease is 
currently manifested by significant loss of motion but no 
ankylosis.  

2.  The Veteran's shell fragment wound, upper right arm, with 
retained foreign body and residual scar involvement is 
currently manifested by a well healed and nontender three 
centimeter scar over the posterior right arm with no residual 
disability noted.

3.  From June 29, 2004, the Veteran's shell fragment wound, 
right knee with scar has been manifested by X-ray evidence of 
arthritis of the right knee and noncompensable limitation of 
motion of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for lumbar degenerative disc disease have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for shell fragment wound, upper right arm, with 
retained foreign body and residual scar involvement have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.73, Diagnostic Code 5306 (2008).

3.  The criteria for a 20 percent disability rating for shell 
fragment wound, right knee with scar from June 29, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.71a, Diagnostic Code 5010 (2008). 

4.  The criteria for a disability rating in excess of 20 
percent for shell fragment wound, right knee with scar have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected disabilities are more disabling than 
currently evaluated.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Staged or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

        1.  Lumbar Degenerative Disc Disease

The Veteran submitted a request for an increased rating in 
June 2004.  Throughout the rating period on appeal his low 
back disability has been evaluated as 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  
Under DC 5243, intervertebral disc syndrome should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure. See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].

Evidence relevant to the current level of severity of the 
Veteran's lumbar degenerative disc disease includes VA 
examination reports dated in December 2004 and February 2007.  
The December 2004 examiner noted that the Veteran was seen in 
May 2004 for low back pain which had been ongoing for a 
number of years and getting worse since his last examination 
in 2003.  The Veteran reported pain with any twisting, 
turning, or lifting motion.  He also reported pain with a 
cough.  It sometimes radiated into the anterior quads.  He 
was taking Aleve three times per day and had been diagnosed 
with low back strain.  He also reportedly took Darvocet 100 
milligrams three times per day.  The examination report 
indicated treatment for radicular pain down the back of the 
legs one month earlier.  Such pain made his whole leg numb.  
The Veteran further reported having difficulty staying in one 
position for very long.  He did stretches nightly and had not 
worked for the past three to four years because of this back 
pain.  While the pain spread to the right lumbar area and 
sometimes traveled down to the lateral right thigh, the 
severe pain was primarily located in the middle back area.  
The pain was relieved by manual pressure over the lumbar 
spine.    The Veteran stated that he had pain daily.  He woke 
up with pain and his back hurt all day.  There were no 
episodes of worsened pain; it was pretty much the same every 
day.  His activity was stopped by pain and so quickly he did 
not reach the point of weakness, fatigue, or lack of 
endurance.  He had tried a cane, but it was not helpful.  

Regarding activities of daily living, he spent most of every 
day in his house and did a minimum of yard work.  His two 
daughters did the housework.  He denied recreational walking 
and indicated that he spends most of his time in bed lying 
down.  He does not know how to use a computer and does not 
read much and watched television minimally.  He attempted 
intercourse every two to three weeks or longer.  While he was 
able to maintain an erection, he is unable to perform long 
enough for it to be much of an experience as he is stopped by 
back pain.

Physical examination revealed tenderness over the upper 
lumbar area.  The Veteran moved very gingerly and had flexion 
to 90 degrees and extension to 15 degrees.  Lateral flexion 
was 15 degrees on each side and rotation was 15 degrees each 
side.  Straight leg raising was 15 degrees each side.  He was 
asked to do repetitive flexion movement and he stooped after 
short flexions to 15 to 20 degrees stating that that was as 
well as he could do.  

The impression was lumbar mild disc disease and mild lateral 
recess narrowing with secondary pain and limited activity, 
including difficulty with sexual intercourse.  The examiner 
noted that there was some uncertainty with regard to the 
Veteran's status because of his very limited activity.  Such 
limited activity was not explainable on the basis of the 
Veteran's back pain; as such, the case was unusual.  

During the February 2007 VA examination the Veteran indicated 
that he had been treated with a transcutaneous electrical 
nerve stimulation (TENS) unit until it was stolen three years 
earlier.  He was currently taking Advil for the pain.  The 
Veteran described the pain as a combination of sharp and 
aching pain.  On a scale of zero to 10 the Veteran described 
the pain as 10/10.  Sitting, walking, and bending aggravated 
the pain, as did cold weather.  The pain was relieved by 
standing up to stretch.  Pain pills did not relieve the pain 
and he used no assistive devices.  He had a steady gait and 
did not fall down easily.  He could only walk for about one-
quarter of a mile and then had to stop and rest.  He could 
climb four to five stairs comfortably and could drive or ride 
in a car for about five miles before having to get out and 
stretch.  He had a lot of difficulty sitting down on a toilet 
seat.  He could carry or lift about 20 to 30 pounds of 
weight.  The Veteran used to work in a restaurant washing 
dishes, but he had to quit working 20 years earlier because 
of his back pain.  

Upon physical examination, the examiner noted that the 
Veteran was in obvious painful discomfort during the 
evaluation and had to get up every 5 to 10 minutes to 
stretch.  He had an antalgic gait favoring the right lower 
extremity.  He also had difficulty lying down and getting up 
from the examination table.  Range of motion testing revealed 
forward flexion to 20 degrees, extension to 10 degrees, left 
lateral flexion to 10 degrees, right lateral flexion to 10 
degrees, left lateral rotation to 10 degrees, and right 
lateral rotation to 10 degrees.  With repetitive movement, 
forward flexion was 10 degrees, extension was 8 degrees, left 
lateral flexion was 5 degrees, right lateral flexion was 5 
degrees, left lateral rotation was 5 degrees, and right 
lateral rotation was 5 degrees.  X-ray examination revealed 
lumbar spine degenerative changes and a diagnosis of multi-
level degenerative arthritis of the lumbar spine was given.  

The examiner noted that the Veteran's painful discomfort due 
to his low back pain was obvious.  He could not sit down 
beyond 10 minutes without getting up to stretch.  Any kind of 
movement aggravated his low back pain.  Thus, the examiner 
opined that the Veteran's service-connected low back and 
right knee disorders made him unemployable.  

Also of record are VA outpatient treatment reports reflecting 
complaints of low back pain.   

Given the evidence of record, the Board finds that a 
disability rating in excess of 40 percent is not warranted 
for the Veteran's lumbar degenerative disc disease.  
Initially, the Veteran's range of motion does not meet the 
criteria for a 50 percent rating under the general rating 
formula as there is no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  As above, during the 
February 2007 the Veteran had forward flexion was 10 degrees, 
extension was 8 degrees, left lateral flexion was 5 degrees, 
right lateral flexion was 5 degrees, left lateral rotation 
was 5 degrees, and right lateral rotation was 5 degrees even 
with repetitive movement.  Again, ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  As the Veteran has some movement of his 
lumbar spine, it is not ankylosed.  Also, there is no 
evidence of incapacitating episodes having a total duration 
of at least six weeks but less than six weeks during the past 
12 months.  Thus, a disability rating greater than 40 percent 
under DC 5243 is not warranted on that basis either.  

The Board also finds that the Veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Even 
considering the Veteran's loss of motion with repetitive 
movement pursuant to DeLuca he is not entitled to a higher 
rating as there is no evidence of ankylosis on repetitive 
movement of the lumbar spine.  

The Board is also cognizant of note (1) to the general rating 
formula, which instructs that a separate evaluation be 
awarded for any neurologic manifestations of the low back 
disability.  Here, however, there are no objective findings 
supporting such a rating.  Indeed, the December 2004 VA 
examination indicated normal pulses and sensation in the 
lower extremities, and active deep reflexes.  Neurologic 
impairment was also not shown upon February 2007 VA 
examination.  

In sum, there is no support for assignment of a rating in 
excess of 40 percent for the Veteran's low back disability 
over any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.	Shell fragment wound, upper right arm, with retained 
foreign body and residual scar involvement

The Veteran submitted a request for an increased rating in 
June 2004.  Throughout the rating period on appeal his upper 
right arm shell fragment residuals have been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.73, DC 5306, 
which pertains to Muscle Group VI, extension of the elbow.  
Under DC 5306, a 10 percent rating is warranted for moderate 
disability.  Moderately severe disability is rated 20 
percent.  A maximum 30 percent rating is awarded when there 
is severe disability.

Under 38 C.F.R. § 4.56(d), moderate muscle disability is 
found where there has been a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  There must be indications of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  

With severe muscle disability, there is evidence of wide 
damage to muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X- ray evidence of minute multiple scattered 
foreign bodies, or visible evidence of atrophy, may indicate 
a severe muscle disability.  38 C.F.R. § 4.56.

Evidence relevant to the severity of the Veteran's right arm 
disorder includes VA examination reports dated in December 
2004 and February 2007.  The December 2004 examination report 
reflected a history of complaints of both hands falling 
asleep.  Additionally, all four fingers still fall asleep 
periodically.  To overcome the sensation he would stretch the 
fingers.  There was no apparent dysfunction of the hand.  

Physical examination in December 2004 revealed normal hands 
with normal motor and sensory function.  Tinel's and Phalen's 
tests were negative.  There was a three- centimeter scar over 
the posterior right arm which was well healed and not tender.  
The impression was well healed scars, posterior right arm 
without sequelae.  

During the February 2007 VA examination, the Veteran reported 
a shrapnel injury to the right upper arm in Vietnam during a 
combat operation in 1971.  His right arm was no longer 
bothering him except when he tried to lift a heavy object.  

Upon physical examination the examiner noted that the Veteran 
had a nontender hypopigmented scar on the distal one-third of 
the back of the right upper arm.  The scar was depressed 
about two millimeters (mm) from the skin surface and not 
mobile.  The surrounding skin was healthy.  The muscle 
segment involved the right triceps muscle and the Veteran was 
able to move his right elbow joint with no limitation.  The 
diagnosis was healed shrapnel wound involving the back of the 
right upper arm with no residual disability noted.  

Given the evidence of record, the Board finds that a 
disability rating in excess of  10 percent is not warranted 
for the Veteran's shell fragment wound, upper right arm, with 
retained foreign body and residual scar involvement.  As 
noted above, a 10 percent disability rating is the highest 
rating possible for moderate muscle injuries.  Significantly, 
the February 2007 VA examiner noted healed shrapnel wound 
involving the back of the right upper arm with no residual 
disability noted.  There are no indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  There is 
also no indication that tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  As such, there is no basis for a higher 
disability rating DC 5306 for a moderately severe muscle 
disability, even when considering additional functional 
limitation due to factors such as pain and weakness.  In 
fact, no functional limitation has been demonstrated, as the 
February 2007 VA examiner noted normal range of motion for 
the right elbow.    

The evidence also fails to warrant a separate compensable 
disability rating for the Veteran's scar on the right arm 
pursuant to 38 C.F.R. § 4.118, DC 7801-7805.  The December 
2004 VA examiner noted a three centimeter scar over the 
posterior right arm which was well healed and not tender.  
The impression was well healed scar, posterior right arm 
without sequelae.  The February 2007 VA examiner noted a 
nontender hypopigmented scar on the distal one-third of the 
back of the right upper arm which was depressed about two mm 
from the skin surface and not mobile.  Furthermore, the 
February 2007 VA examination showed full range of motion for 
the right elbow.  As the scar is asymptomatic, it has no 
associated symptoms distinct from the muscle injury and, as 
such, no separate rating is justified.  See 38 C.F.R. § 4.14; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
    
While the Board has considered other potentially applicable 
diagnostic codes for this disability, it is noted that there 
is no evidence of limitation of motion of the right elbow.  
Accordingly, the Board concludes that a rating in excess of 
10 percent is not warranted for this disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



3.	Shell fragment wound, right knee with scar

By rating decision dated in July 1977 the RO granted service 
connection for wound, right knee, with residual scars, 
assigning a noncompensable disability rating effective April 
10, 1976, the day after the Veteran's discharge from service.  
The current claim for increase was raised in June 2004.  The 
April 2005 rating on appeal continued the noncompensable 
evaluation.  By rating decision dated in April 2008 the RO 
increased the Veteran's disability rating for the right knee 
from noncompensable to 20 percent disabling effective 
February 22, 2007, the date of the most recent VA 
examination.         

Previously, the Veteran's service connected right knee 
disorder was rated as noncompensably disabling under 38 
C.F.R. § 4.118, DC 7801-7805.  Under DCs 7801-7805, a 
noncompensable evaluation is assigned for superficial scars 
that are not unstable, not painful, do not cause limited 
motion, and have an area or areas of less than 144 square 
inches. See 38 C.F.R. § 4.118, DC 7805.
 
The Veteran's service connected right knee disorder is 
currently rated under 38 C.F.R. § 4.71a, DC 5010.  DC 5010 
provides that arthritis that is due to trauma and 
substantiated by x-rays shall be rated as degenerative 
arthritis under DC 5003.  DC 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  DC 5003 also provides that when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or groups of minor joints affected by such 
limitation of motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted for involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  With only 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is warranted.  (These 
ratings will not be combined with ratings based on limitation 
of motion.)

In addition to DCs 5010 and 5003, discussed above, the Board 
also notes that 38 C.F.R. § 4.71a, DC 5260 and 5261 provide 
criteria for the rating of disability from limitation of 
motion of the knee.  Limitation of flexion of a leg warrants 
a noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, a 20 percent evaluation 
if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 
50 percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  The General Counsel has also 
determined that where a claimant has both limitation of 
flexion and limitation of extension of the same leg, he must 
be rated separately under DC's 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-2004 (September 17, 2004).  

There are two periods of time at issue here: prior to 
February 22, 2007, when the Veteran's right knee disorder was 
evaluated as noncompensably disabling; and from February 22, 
2007 to the present, while the Veteran's right knee disorder 
has been evaluated as 20 percent disabling.  The Board will 
consider the proper evaluation to be assigned for the entire 
period on appeal.  

Evidence relevant to the current level of severity of the 
Veteran's right knee disorder includes VA examination reports 
dated in December 2004 and February 2007.  The December 2004 
examination report noted a well healed five cm scar over the 
right patella, not tender.  The impression was well healed 
scar, right knee without sequelae.

During the February 2007 VA examination, the Veteran reported 
that he had a shrapnel injury to the right kneecap in 1970 
during a combat operation in Vietnam.  He was taken to Saigon 
Hospital where the wound was cleaned and a drainage tube was 
put in place.  Two to three weeks later, the tube was taken 
out and the wound was closed completely.  After removing the 
stitches, he was sent back to the jungle to continue with his 
military duties.  The Veteran denied having any other 
surgical operations regarding his knee.  Since service, the 
Veteran reported progressively worsening pain of the right 
knee.  He described it as an aching pain and graded the 
intensity of the pain as 9-10/10.  The pain in the right knee 
was aggravated by any kind of movement like bending or 
walking.  Cold weather aggravated the pain and lying or 
sitting down relieved the pain.  The pain was also relieved 
with aspirin or Advil.  The Veteran did not wear any knee 
brace or appliance.  He experienced periods of incapacitation 
about four to five times per month.  He could walk 
comfortably for about one-quarter of a mile and then he has 
to sit down to rest.  He could drive comfortably for about 
five miles and then he had to get out to stretch.  He had a 
problem sitting down on a toilet seat.  He could not bend 
down to sweep or vacuum or do any shopping.  He could carry 
or lift about 20 to 30 pounds of weight.  Any attempts to 
exceed these limits caused him severe, painful discomfort.  

Physical examination of the right knee revealed no obvious 
deformity.  However, the Veteran expressed a moderate degree 
of tenderness on palpation of the right kneecap.  Range of 
motion testing revealed flexion to 120 degrees and full 
extension.  The stability of the joint was intact and 
McMurray's test was negative.  With repetitive movements 
there was no further loss of range of motion noted.  X-ray 
examination revealed degenerative changes of both knees.  The 
Veteran indicated that his right knee disorder caused him 
periods of incapacitation about three to four times per 
month.  The examiner noted that this would make it difficult 
for the Veteran to be gainfully employed since he has the 
propensity of missing work on a regular basis.  As such, the 
examiner opined that the Veteran's low back and right knee 
disorders rendered him unemployable.      



a.	Prior to February 22, 2007

As to the evaluation of the Veteran's right knee disorder for 
the period of time prior to February 22, 2007, the Board 
finds that the evidence of record substantiates a 20 percent 
disability rating effective June 29, 2004, the day of the 
Veteran's claim for an increased rating.  While there was no 
evidence of arthritis of the right knee until the February 
2007 VA examination, the Board notes that an X-ray was not 
ordered during the December 2004 VA examination nor was range 
of motion testing completed.  In fact, the December 2004 VA 
examination only commented on the Veteran's scar of the right 
knee.  Thus, giving the Veteran the benefit of the doubt an 
assignment of a 20 percent disability rating under DC 5010 is 
warranted from June 29, 2004, the date of the Veteran's claim 
for an increased rating.  

While a 20 percent evaluation is deemed to be warranted 
throughout the rating period on appeal, at no time is an 
evaluation in excess of that amount justified.

Indeed,  the Veteran had 120 flexion and 0 degrees extension 
during the February 2007 VA examination which is 
noncompensable under either DC 5260 or DC 5261.  Furthermore, 
a 20 percent disability rating is the highest rating possible 
for X-ray evidence of arthritis with noncompensable loss of 
motion.  As such, there is no potential for a higher rating 
under DC 5010.  There is also no potential for a higher 
rating based on DeLuca factors as the February 2007 VA 
examiner noted that there was no pain on range of motion 
testing.    

The Board also finds that the evidence does not warrant a 
separate rating for instability as set forth under VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997), or VAOPGCPREC 9- 98, 63 
Fed. Reg. 56,704 (1998).  Indeed, although the record shows 
x-ray evidence of right knee arthritis, there is no objective 
demonstration of instability.  Additionally, as there is no 
showing of flexion and extension both limited to at least a 
noncompensable degree, separate ratings are not warranted 
under VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

The Board also finds that the evidence does not warrant a 
separate compensable disability rating for the Veteran's scar 
on the right knee pursuant to 38 C.F.R. § 4.118, DC 7801-
7805.  The December 2004 VA examiner noted a well healed five 
cm scar over the right patella, not tender.  The impression 
was well healed scar, right knee without sequelae.  
Furthermore, the February 2007 VA examination showed nearly 
full range of motion for the right knee.  Under DCs 7801-
7805, a noncompensable evaluation is assigned for superficial 
scars that are not unstable, not painful, do not cause 
limited motion, and have an area or areas of less than 144 
square inches. See 38 C.F.R. § 4.118, DC 7805.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  

Finally, with regard to the right arm and right knee scars, 
the Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a 
claimant may request consideration under the amended 
criteria.  In this case, the Veteran filed his current claim 
on June 29, 2005 and has not requested such consideration.  
As such, the amendments are not applicable in this case.

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
February 2007 VA examination shows that the Veteran is 
currently unemployed, due in part to his service-connected 
low back and right knee disorders. Thus, 38 C.F.R. § 
3.321(b)(1) would apply to the Veteran's case.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).  However, the Board notes 
that the Veteran has already been granted a total disability 
rating based on individual unemployability (TDIU).  The Board 
also finds that the rating criteria considered in this case 
regarding these issues reasonably describe the Veteran's 
disability level and symptomatology. The Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations for the service-connected low back, 
right arm, and right knee disorders are adequate and referral 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in October 2004 and February 2009 
letters and the claim was readjudicated in a March 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating in excess of 40 percent for service-
connected lumbar degenerative disc disease is denied.  

A disability rating in excess of 10 percent for service-
connected shell fragment wound, upper right arm, with 
retained foreign body and residual scar involvement is 
denied.  

A 20 percent disability rating for shell fragment wound, 
right knee, with scar is granted effective June 29, 2004.

A disability rating in excess of 20 percent for service-
connected shell fragment wound, right knee with scar is 
denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


